Citation Nr: 1222531	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of malaria.

4.  Entitlement to service connection for a skin disability manifest by boils.

5.  Entitlement to service connection for dental problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In December 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In an October 2011 decision, the RO denied increased ratings for service connected PTSD, boutonniere deformities of the little fingers, diabetes mellitus, and entitlement to a total disability rating based on individual unemployability (TDIU).  In a December 2011 letter, the Veteran remarked, "[o]n your decision of Oct 31 2011, I disagree."  Within the December 2011 letter, no specific determinations contained within the October 2011 RO decision were mentioned.

If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201 (2011).  As the Veteran did not indicate the specific determinations with which he disagreed, the December 2011 letter does not presently constitute a valid Notice of Disagreement.  The December 2011 letter from the Veteran is referred to the AOJ for appropriate action, to include clarification from the Veteran, if necessary.  

The issue of entitlement to service connection for dental problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A hearing loss disability was not shown in service or for many years after service, and any current hearing loss disability is unrelated to service or to a disease or injury of service origin.

2.  Tinnitus was not shown in service or for many years after service and any current tinnitus is unrelated to service or to a disease or injury of service origin.

3.  The Veteran does not have any diagnosed residuals of malaria.

4.  A skin disability was not shown in service or for many years after service, ad any current skin disability is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  A hearing loss disability was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Tinnitus was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Residuals of malaria were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A chronic skin disability was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the December 2007 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  In attempting to obtain the Veteran's service treatment records, the RO was informed that these records could not be identified at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  In this case, although the treatment records from the NPRC appear to be unavailable, the VA has obtained all available service treatment records, to include his service entrance examination report and some treatment records.  The RO made a formal finding in October 2007 that the remaining service treatment records were unavailable.  The Veteran was informed that his service treatment records were missing, and in response, the Veteran submitted copies of his service treatment records that were in his possession.  As such, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

The Veteran's available service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran has not identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his claims for service connection for residuals of malaria and for a skin disorder.  As discussed below, the available service treatment records are completely negative for any signs, symptoms, or diagnoses of either of these disorders.  Letters that the Veteran wrote home from Vietnam form June 1968 to November 1968 are also negative for any signs, symptoms, or diagnoses of either of these disorders.  Additionally, according to a medical history given by the Veteran to a private treatment provider in June 2001, the Veteran did not have a history of either rashes or malaria.  As such, there is no continuity of symptomatology, and VA examinations for these claims are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

General Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. At 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. At 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. At 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, as noted above, it appears that some of Veteran's service treatment records may be unavailable.  The Board recognizes that in such cases there is a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Hearing Loss Disability and Tinnitus

The Veteran's service personnel records indicate that his military occupational specialty was wheel vehicle mechanic.  On the Veteran's November 1967 service entry examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
5
LEFT
0
0
0
5

On VA examination in November 2007, the Veteran related that he was exposed to military noise while working in wheeled vehicle maintenance while on active duty in Vietnam.  It was noted that after the Veteran's service, he wore hearing protection while as a carpenter, in a glass factory, at a fiberglass manufacturing plant, and in the field of construction.  The Veteran also related that he shot weapons recreationally for the previous 15 years; however, he wore hearing protection.  The Veteran stated that he had tinnitus since running over a land mine in 1968.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
35
45
55
39
LEFT
15
20
50
45
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of his military service.  To support her opinion, the audiologist explained that she had reviewed the claims file, and the Veteran had been exposed to a lot of occupational and recreational noise throughout the years since his time on active duty.

During a VA hearing aid adjustment session in August 2009, the technician recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
35
50
55
39
LEFT
10
15
50
45
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.

In November 2008, the Veteran remarked that he had experienced hearing loss and ringing in his ears since he ran over a land mine in November 1968.  During a March 2010 hearing before a Decision Review Officer (DRO) and an April 2012 Board hearing, the Veteran recalled his experiences being exposed to noise while on active duty.

The evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing loss disability as well as tinnitus (see the November 2007 VA examination report).

The primary evidence of record which addresses any connection between the Veteran's bilateral hearing loss, tinnitus, and his active duty appears to come from two general sources:  the Veteran, and the VA examiner.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to the Veteran's difficulty hearing and experiencing ringing in his ears, as those symptoms are readily identifiable through casual observation.  Further, he is competent to testify as to the Veteran's experiences being surrounded by noise while on active duty.

The November 2007 VA examination report was prepared by an audiologist and as such constitutes competent medical evidence.  Within the VA examination report, she listed her credentials.  The audiologist discussed the Veteran's assertions and the results of her examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  The examiner also supported the given opinion with details from the claims file.  

Ultimately, the Board finds that the opinion of the November 2007 VA examiner outweighs the opinion of the Veteran.  Although the Veteran has discussed his in-service experiences, he has not commented on his post-service audiological history.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Conversely, the November 2007 VA examiner was a trained audiologist.  She interviewed the Veteran, provided a full audiological examination, and specifically commented on the Veteran's in-service and post-service history.  She provided explicit reasons and support for her given medical opinion.  For these reasons, the Board finds the November 2007 VA examination report credible and of greater probative weight than the statements offered by the Veteran.

Further, the Board recognizes that although the Veteran has current hearing loss for VA purposes, the Veteran's available service medical records are negative for any pertinent complaints, symptoms, findings or diagnoses of hearing loss or tinnitus.  The Veteran's post-service medical records are negative for any indication of hearing loss within one year of service.  The earliest medical evidence of hearing loss is dated November 2007-nearly 37 years after the Veteran left active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral hearing loss disability and tinnitus as a result of his exposure to extreme noise during his active service.  However, as discussed above, in this particular instance, his statements are outweighed by the November 2007 VA examiner's opinion.

Skin Disability and Residuals of Malaria

The Veteran's available service treatment records are negative for any signs, symptoms, or treatment of malaria or a skin disability.  Letters that the Veteran wrote to S.D. from June 1968 to November 1968 do not mention malaria or a skin disability.

Private treatment records from 1984 through 2009 are negative for any signs, symptoms, or diagnoses of malaria or a skin disability.

In June 2001, the Veteran gave a medical history to a private treatment provider.  Although the Veteran mentioned specific medical problems dating back to the time he was 16 years old, malaria and a skin disability were not mentioned.  A private treatment record from June 2001 reflects that the Veteran did not have a rash.

A VA treatment record from October 2005 indicates that the Veteran had a few tiny pustules on his scalp.  The examiner remarked that the pustules were consistent with seborrheic dermatitis.

VA treatment records from 2007 through 2011 are negative for any signs, symptoms, or diagnoses of malaria.  A VA treatment record from June 2007 reflects that the Veteran did not have a rash.  

In June 2008, the Veteran told a VA dermatologist that he had developed eruptions of little bumps since his tour in Vietnam.  The examiner observed scattered erythematous papules.  A diagnosis of folliculitis was given.

In November 2008, the Veteran stated that he was told in March 1969 that he had malaria.  He also stated that he was treated for boils in June 1968 and January 1969.  He said that he had a rash in June and April 1969 and added that a doctor said it was some kind of fungus he caught in Vietnam.

In a November 2009 private psychological evaluation, the examiner recorded the Veteran's report of experiencing malaria and boils.

During his March 2010 hearing before a DRO, the Veteran stated that he was treated for malaria while serving on active duty in Vietnam.  He also stated that it had been 20 years since he had a recurrence of malaria.  Concerning his skin, he said that he was treated for boils while in Vietnam.  His spouse mentioned that after the Veteran returned from Vietnam, they got married, and then she developed boils.  The Veteran said that he presently had not had any boils for 10 years.

During his April 2012 Board hearing, the Veteran said that he went to sick call for malaria in 1969.  He said that he did not have any records of his treatment.  He remarked that he had recurrences several times a year after being discharged from the military until 2007.  He added that since 2007, he had one recurrence of malaria.  He said that he was treated for malaria by a local doctor who had retired, and records were no longer available.  Later during the hearing, the Veteran said that he had not had any residuals of malaria for about five years.  Concerning his skin, the Veteran recalled being treated for boils while in Vietnam.  He said that he had been treated by local doctors for a skin condition, but none of them had linked his skin condition to his time in the military.

In this case, the evidence of record simply fails to indicate that the Veteran currently has residuals of malaria or a skin disability that is medically related to either service or service-connected disability.

Concerning the Veteran's statements, the Board finds the Veteran to not be credible.  His statements have been contradictory.  For example, while the Veteran said during his April 2011 hearing that he had bouts of malaria several times a year until 2006, he said during his March 2010 hearing that he had not had any residuals of malaria for the prior 20 years.  While the Veteran stated in his April 2011 hearing that he had been treated recently by local doctors for a skin condition, he said during his March 2010 hearing that he had not had any boils for the prior 10 years.  These contradictions impugn the Veteran's credibility.  Additionally, the Board also notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  

The Board further recognizes that the post-service medical treatment records reflect no treatment for residuals of malaria, and the first documented treatment for a skin disorder of record is from 2005-nearly 35 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The lack of medical documentation for nearly 35 years after the Veteran left active duty, while not dispositive, is another factor that weighs against the Veteran's assertions.

As reviewed above, a VA treatment provider and a private psychological examiner recorded the Veteran's self-report of experiencing malaria and a skin disability while on active duty.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected.)  As discussed above, the Veteran's account is unsubstantiated.  As such, to whatever extent the VA treatment records and November 2009 private psychological report could be construed as possibly providing a nexus between any current skin disability and/or symptoms of malaria and the Veteran's active duty, any such opinion is of no probative value.

In sum, there is no credible evidence of an in-service incurrence of malaria or a skin disorder.  There is no credible evidence of a continuity of malaria or skin symptoms from the Veteran's active duty.  There is no credible evidence that the Veteran's current complaints of symptoms of malaria and a skin disorder are related to any event from his active service.  Thus, the Board finds that the claims for service connection must be denied.  

Conclusion

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of malaria is denied.

Entitlement to service connection for a skin disability manifest by boils is denied.


REMAND

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  A review of the Veteran's available service treatment records does not show evidence of dental trauma during service, to include damage to the maxilla (upper jaw bone) or mandible (lower jaw bone).  Additionally, the Veteran has not asserted that he experienced dental trauma during service.  Essentially, the Veteran has asserted that after arriving in Vietnam, his teeth became soft and chalky.  During his March 2010 hearing before a DRO, the Veteran's accredited representative clarified that the Veteran was actually seeking was the right to have dental treatment from the VA.  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Determining whether service connection is warranted for the purpose of outpatient dental treatment is based on 38 C.F.R. § 3.381.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2011). 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility as provided for in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a) . 

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).  The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

Various categories of eligibility exist for VA outpatient dental treatment. They include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to her or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter r 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. (Class VI eligibility).  38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161.

In this instance, service connection has been established for diabetes mellitus, type II.  In July 2009, a VA dentist expressed concern about the impact of the Veteran's present dental condition on his diabetes and nutrition.  Concern about the effect of the Veteran's state of dentition on his diabetes was also expressed in a November 2009 VA treatment note.  As such, further development should be undertaken to determine if the Veteran's dental condition aggravates his service connected diabetes, which would give rise to Class III eligibility for dental treatment.  See 38 C.F.R. § 17.161(g).  Thus, a remand is required so that a VA dental examination can be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled to undergo a VA dental examination.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities are a result of an incident in service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The VA examiner should also specifically indicate whether the Veteran's current dental disabilities impair or aggravate his service-connected diabetes.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


